PER GURIAM.
Action to recover a balance of $236, alleged to be due on a promissory note. Defense that $200 of this amount had been paid. The trial resulted in a verdict by the jury for the full, amount. From an order denying a motion for a new trial, defendant appeals.
It is necessary to mention one only of the errors assigned, viz., is the evidence insufficient to support the verdict, and did the court, for that reason, err in refusing to grant a new trial? Defendant insists that the direct statement as to the payment of the $200 was not met by any positive evidence on part of the plaintiff. The court properly submitted the question to the jury. The evidence' is not clearly and palpably against the verdict, and therefore, within the rule long established by the decisions of this state, the order must be affirmed.
Order affirmed.